Citation Nr: 0523627	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July and August 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran made several requests for a hearing before a 
Veterans Law Judge.  However, in a June 2002 statement he 
indicated that he no longer wanted a hearing, and that he 
wanted his claims sent to the Board for review right away. 

The veteran's claims were remanded by the Board for further 
development in September 2003. 


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is manifested by no more than mild to moderate 
symptoms of nightmares, sleep disturbance, depression, 
irritability, and hypervigilance.

2.  The combined rating of the veteran's service-connected 
disabilities is 60 percent, and the veteran's service-
connected disabilities do not preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

An April 2004 VCAA notice letter apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for an increased initial rating for PTSD.  While this 
letter also discussed the veteran's claim for a TDIU, it did 
not describe what the evidence must show to establish 
entitlement to a TDIU.  However, the Board notes that an 
August 1999 supplemental statement of the case specifically 
explained to the appellant what the evidence must show in 
order to establish TDIU.  The April 2004 VCAA notice letter 
and the August 1999 supplemental statement of the case also 
apprised the veteran as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to provision 
of VCAA notice.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing an RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and certification of 
his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  In addition, the 
veteran has been provided VA medical examinations.  The 
veteran's Social Security Administration records have also 
been obtained.  The veteran stated in April 2002 that the 
medical records from his private physician, who he last saw 
in 1996, had been destroyed by that physician, and were 
unavailable.  In June 2002 the veteran stated that he had no 
further comments, that he waived any further evidence 
development, and that his claims should be sent to the Board 
for review.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the issues on 
appeal and he has done so.  There is no indication that there 
exists any additional obtainable evidence which has a bearing 
on the veteran's claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

PTSD

The PTSD claim stems from a rating decision in July 1999 
which originally granted service connection for post-
traumatic stress disorder.  Therefore, separate initial 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The July 1999 rating 
action assigned the veteran a 50 percent rating from March 
1999.  The veteran maintains that he is entitled to an 
initial rating in excess of 50 percent.  

The veteran was afforded a VA psychiatric examination in 
November 1999.  The veteran reported that his mood was gloomy 
and that his energy was absolutely awful.  He said that he 
did nothing for enjoyment, and that he had no friends.  The 
veteran endorsed a history of hearing a man scream.  He also 
reported hypervigilance and a hyperstartle response.  The 
examiner noted that the veteran appeared to over-endorse his 
symptomatology.  In this regard, the examiner elaborated 
that, while the veteran reported that he was not doing well 
due to PTSD, nerves, and crying spells, a review of the 
veteran's clinical records indicated that the veteran 
presented with a bright affect.  It was also reported that 
those records indicated that the veteran was sleeping better 
and that he had been less anxious.  The veteran denied saying 
that, and stated that he had had trouble sleeping ever since 
he got out of the military.  While the veteran became angry 
when describing his justification for being involved with the 
death of 30 people, he did not display any notable change in 
affect, even when describing other stressful events while in 
the military.  The examiner believed that the veteran would 
experience a mild impact on his social and occupational 
functioning based on the displayed symptomatology.  The 
examiner emphasized that the veteran's description appeared 
to be less than reliable, as he was automatically indicating 
the difficulties without prompting in terms of his PTSD, 
nerves, and crying spells.  The diagnosis was PTSD, and the 
veteran's global assessment of functioning (GAF) score was 
noted to be 60, with 60 being the highest it had been in the 
previous year.

VA outpatient records and VA Korean War PTSD Group records, 
dated from May 1999 to April 2004, reveal that the veteran 
had, from appropriate to bright affect, depressed mood, goal-
directed speech, and no evidence of suicidal or homicidal 
ideation.

The veteran was again afforded a VA psychiatric examination 
in May 2004.  The diagnoses were PTSD and dysthymia.  The 
examiner stated that the veteran's overall GAF was from 55-
60, and that his symptomatology due only to PTSD resulted in 
a GAF from 60-65.  The examiner stated that the veteran's 
PTSD only resulted in a mild, to at most moderate, degree of 
impairment secondary to PTSD.  He noted that some of the 
symptoms which were endorsed by the veteran included corss-
over symptomatology with dysthymia in terms of concentration, 
sleep difficulty, decreased level of interest, and lessened 
future orientation.  The veteran did endorse some degree of 
irritability, although that was not objectively noted to be 
remarkable, as well as an exaggerated startle response, and 
nightmares at the rate of about one time per month.  The 
veteran did not endorse symptomatology consistent with a 
panic disorder.  

Analysis

A 50 percent disability evaluation encompasses post-traumatic 
stress disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board is of the opinion that the veteran's post-traumatic 
stress disorder symptomatology, as described by the medical 
evidence, does not meet the criteria for a rating in excess 
of 50 percent.  The veteran has been assigned GAF scores for 
his PTSD ranging from 60 to 65.  A GAF score of 60 
contemplates moderate impairment in several areas, including 
work, family relations, judgment, thinking or mood (e.g. few 
friends, and conflicts with peers and coworkers).  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  Furthermore, the VA 
examiners in November 1999 and May 2004 were of the opinion 
that the veteran's PTSD symptoms only caused from mild to 
moderate impairment of social and occupational functioning.  
The VA examination reports and VA clinical records dated from 
March 1999 do not reflect obsessional rituals, near-
continuous panic, or impaired impulse control (such as 
unprovoked irritability with periods of violence), or other 
symptoms required for a 70 percent rating for PTSD.  In light 
of the clinical record as a whole, the preponderance of the 
competent clinical evidence demonstrates that the veteran 
does not meet the criteria for a 70 percent rating for PTSD.  
The Board finds that the veteran did not meet the 
requirements for a rating in excess of 50 percent for PTSD at 
any time since the grant of service connection in March 1999.  
Accordingly, the preponderance of the evidence is against an 
initial rating in excess of 50 percent.  See Fenderson, 
supra.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the veteran's PTSD has required 
frequent hospitalization, or that PTSD alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

TDIU

The veteran asserts that his service-connected disabilities 
preclude him from engaging in any gainful employment for 
which he would be qualified.  The veteran has a 50 percent 
rating in effect for post-traumatic stress disorder; a 10 
percent rating for a wound of the left lower back and 
buttock; a noncompensable rating for a wound of the left 
hand; a noncompensable rating for wound of the right foot and 
leg; and a noncompensable rating for residuals of excision of 
pilonidal cyst.  The combined rating for the service-
connected disabilities is 60 percent.

The Board notes that the veteran has several significant 
nonservice-connected disabilities, including hypertension, 
left ventricular hypertrophy, coronary artery disease, right 
eye cataract, and gout.  The determination of the veteran's 
employability has been made without consideration of the 
veteran's nonservice-connected disabilities.

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Since the veteran only has a total combined rating of 
60 percent, the veteran does not meet the minimum schedular 
criteria for a total rating based on unemployability.

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2004).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2004).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2004).  For a veteran to prevail on a claim for a 
total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The record reveals that the veteran dropped out of school in 
eighth grade.  He worked as an instrument technician at 
General Electric for over 26 years, and he retired in 1987.

On VA orthopedic examination in May 2004, the veteran denied 
any symptoms attributable to his shell fragment wounds.  No 
current disability was found on examination.

On VA general medical examination in May 2004, the examiner 
noted that the veteran's scar secondary to excision of 
pilonidal cyst, and the veteran's scars residual of shell 
fragment wounds, were nontender, nonfixed, and stable.  The 
examiner stated that these scars resulted in no functional or 
occupational impairment.

On VA spine examination in May 2004, the examiner stated that 
the veteran's shell fragment wounds resulted in no residuals 
productive of current muscle impairment.

As noted previously, the VA psychiatric examiners have found 
that the veteran's PTSD only results in from mild to moderate 
occupational impairment.  All the other examiners have noted 
that the veteran's other service-connected disabilities do 
not result in any occupational impairment.

The record clearly reveals that the veteran's service-
connected disabilities alone do not prevent him from engaging 
in gainful employment.  While the veteran asserts that he 
cannot work due to his service-connected disabilities, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
noted above, the competent clinical evidence of record does 
not indicate that the veteran is unemployable due to his 
service-connected disabilities alone.  The preponderance of 
the evidence reveals that the veteran's service-connected 
disabilities do not prevent him from engaging in any kind of 
gainful employment for which he would be qualified.  
Accordingly, a total rating based on individual 
unemployability is not warranted. 


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


